DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claim(s) 6 is/are objected to because of the following informalities:
Claim 6, Ln. 1 recites “Claims 2” which should read “Claim 2”
Claim 6, Ln. 6 recites “Edisignals” which should read “Edi signals”
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 28 of U.S. Patent No. 10,722,670. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 2 essentially recites as a method steps which are recited as being performed by the respective systems of any of reference patent claims 1, 15, and 28. Instant claim 2 is merely broader in the scope of its requirements that any of reference patent claims 1, 15, and 28.
A further mapping of dependent claims is as follows:
Instant claim 3 vs. reference patent claim 1
Instant claim 4 vs. reference patent claim 2
Instant claim 5 vs. reference patent claim 3
Instant claim 6 vs. reference patent claim 4
Instant claim 7 vs. reference patent claim 5
Instant claim 8 vs. reference patent claim 14
Instant claim 9 vs. reference patent claim 5
Instant claim 10 vs. reference patent claim 5
Instant claim 11 vs. reference patent claim 6 or 15
Instant claim 12 vs. reference patent claim 7
Instant claim 13 vs. reference patent claim 7
Instant claim 14 vs. reference patent claim 8
Instant claim 15 vs. reference patent claim 9
Instant claim 16 vs. reference patent claims 8 or 28
Instant claim 17 vs. reference patent claims 11 or 28
Instant claim 18 vs. reference patent claim 12
Instant claim 19 vs. reference patent claim 12
Instant claim 20 vs. reference patent claim 13
Instant claim 21 vs. reference patent claim 12

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 2, 6-8, 10, 13, 18-19, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ratto et al. (U.S. Pub. 2012/0017904).
Regarding claim 2, Ratto discloses a method for delivering gas to a patient using a respiratory assistance system (Figs. 1-3) comprising a patient interface (Fig. 1; ¶¶0020) configured to deliver a gas flow to the patient and a gas source (Fig. 1; ¶0020) configured to drive the gas flow to the patient interface at an operating flow rate (gas flow must have a flow rate), said method comprising: applying a plurality of test flow rate values in a range as the operating flow rate (¶¶0023, 0031-0032, 0034, 0036 – titration); measuring at least one patient parameter corresponding to each of the plurality of test flow rate values (¶¶0021-0023, 0031-0032); determining a new flow rate value based at least in part on the measured at least one patient parameter (¶¶0023, 0031-0032, 0034, 0036 – result of titration); and changing the operating flow rate to the new flow rate value (¶¶0023, 0031-0032, 0034, 0036 – at completion of titration).
Regarding claim 6, Ratto discloses the at least one patient parameter comprises a respiratory rate (¶0021) and wherein the method further comprises measuring the respiratory rate based at least in part on one or more of the following measurements: pressure fluctuations, flow rate fluctuations, a blower fans speed, a blower motor power, a blower motor torque, expired C02 fluctuations, transcutaneous C02 fluctuations, an expired patient temperature, EMG signals, Edi signals, impedance pneumography, respiratory inductance plethysmography, or acoustic sensing (¶¶0021-0022).
Regarding claim 7, Ratto discloses at least one patient parameter comprises a work of breathing indicator (¶0021). The sensing means discussed in ¶0021 of Ratto represent indications of a patient’s work of breathing. The claim is read as requiring the patient parameter to serve as an indicator of work of breathing, but not necessarily as requiring a direct measure of work of breathing.
Regarding claim 8, Ratto discloses the work of breathing indicator comprises a respiration rate of the patient (¶0021), wherein the operating flow rate is selected such that the respiration rate of the patient is minimized or reduced (¶0036 – reduce ventilatory drive).
Regarding claim 10, Ratto discloses the at least one patient parameter comprises a thoracoabdominal asynchrony indicator (¶0021). The sensor belts disclosed by Ratto are capable of being used to determine thoracoabdominal asynchrony. The claim is read as requiring the patient parameter to serve as an indicator of thoracoabdominal asynchrony, but not necessarily as requiring a direct measure/determination of thoracoabdominal asynchrony.
Regarding claim 13, Ratto discloses the range comprises one of the following: 5-120; 5-60; 20-120; 20-60; 60-120; and 50-70 (in L/min) (¶0011). Only one of the recited options is required for reading on the claim.
Regarding claim 18, Ratto discloses the patient interface comprises any of the following: an unsealed nasal cannula, a sealed nasal cannula, a sealed nasal mask, or a full face mask (¶0006).
Regarding claim 19, Ratto discloses the gas source comprises any of the following: a blower, a flow meter, a flow mode from a ventilator, or a blender (Fig. 1; ¶0023; claim 39).
Regarding claim 21, Ratto discloses the respiratory assistance system comprises a humidifier (Fig. 3 #304), the humidifier disposed between the patient interface and the gas source (Fig. 3), the humidifier configured to humidify the gas from the gas source prior to delivery to the patient through the patient interface.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5, 12, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratto et al. (U.S. Pub. 2012/0017904).
Regarding claim 5, Ratto fails to explicitly disclose determining the new flow rate value further comprises determining a minimum value or a maximum value of the measured at least one patient parameter for each of the plurality of test flow rate values.
However, Ratto teaches a particular interest in reducing ventilatory drive while using flow rate titration to find a minimal flow rate which maintains the patient’s airway unblocked (¶0036). One having ordinary skill in the art would have considered this teaching to obviously suggest a determination of when an extreme patient parameter has been achieved which corresponds to an optimal reduction in ventilator drive, the patient parameter indicative of when the flow rate is minimal to support the patient’s breathing against obstructive breathing disorders.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in Ratto the new flow rate further comprises determining a minimum or a maximum value of the at least one patient parameter measured for each of the plurality of test flow rate values in order to provide a determination of when ventilatory drive had been reduced to an optimal level with a flow rate which is minimal to support the patient’s breathing against obstructive breathing disorders in view of Ratto.
Regarding claim 12, Ratto fails to explicitly disclose the range comprises one of the following: 0.5 - 1.5; 1 - 2; 1.5 - 2.5; 2 - 3; 0.5 - 4; 1 - 3; 2 - 3; and 1-4 (in L/min/kg).
However, Ratto discusses flow rates ranging from 0 to 80 LPM, with a “high flow” range being more specifically between 12-80 LPM (¶0011). A common mass range for human adults is 40-115 kg (88-254 lb.). Applying the high flow rate range values of Ratto to these commonly recognized human adult masses obviously provides values which fall within at least the most expansive range recited by the instant claim.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in Ratto the range comprises 0.5 – 4 (in L/min/kg) based upon an obvious application of the high flow rates taught by Ratto to commonly sized human adults.
Regarding claim 15, Ratto discloses said determining the new flow rate value further comprises reducing a work of breathing of the patient (¶0036 – ventilatory drive).
Ratto fails to explicitly disclose minimizing work of breathing.
However, Ratto teaches a particular interest in reducing ventilatory drive while using flow rate titration to find a minimal flow rate which maintains the patient’s airway unblocked, while reducing ventilatory drive to its lowest level (¶0036). That lowest level would then obviously correspond to a minimum work of breathing for the patient.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in Ratto minimizing work of breathing in order to provide a reduction in ventilatory drive to its lowest level in view of Ratto.
Regarding claim 20, Ratto fails to explicitly disclose said plurality of test flow rate values are applied responsive to a user input.
However, the operation of the process of Ratto (Fig. 2) begins by some powering on of the system and/or initiating of the processor’s performing its programmed function (Fig. 2). Thus, the powering on and/or initiating process must provide some type of input signal by the user’s actions to the system electronics such that the system can begin its operation of titrating flow rates (e.g. ¶0032). Further, one of ordinary skill in the art would have considered it prima facie obvious that as titration is generally considered a start-up type of procedure that some initiating of that process would be required by a user’s input to ensure that the patient is properly connected to the system and ready for titration to begin.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in Ratto the plurality of test flow rates are applied responsive to a user input based upon a requirement of the electronic system to be powered up and/or initiated (which must provide an electronic input signal from the user) before beginning its operation of titrating flow rates and/or to ensure that the patient is properly connected to the system and ready for titration to begin in view of Ratto.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratto et al. (U.S. Pub. 2012/0017904) in view of Moussavi et al. (U.S. Pub. 2008/0243017).
Regarding claim 9, Ratto fails to disclose the at least one patient parameter comprises an expiratory CO2 concentration indicator.
Moussavi teaches an apparatus which estimates respiratory airflow and teaches that it is advantageous to record many signals, to include end-tidal carbon dioxide concentration, during sleep apnea detection because of the inaccuracy which any singular measure may present (¶0054).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Ratto the patient parameter comprises an expiratory CO2 concentration indicator in order to provide the benefit of recording many signals during sleep apnea detection to avoid the inaccuracy which any singular measure may present in view of Moussavi.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratto et al. (U.S. Pub. 2012/0017904) in view of Davenport et al. (U.S. Pub. 2008/0051674).
Regarding claim 11, Ratto fails to disclose waiting a predetermined time period after the change in the operating flow rate before measuring the at least one patient parameter.
Davenport teaches a respiratory therapy system (e.g. Figs. 6 & 12-12B) and teaches that during titration of a flow rate data is collected and then reviewed by a technician to determine further changes during titration (¶0099). One of ordinary skill in the art would thus recognize that during this type of titration procedure a certain amount of time will desirably be allowed to pass from the time when change is caused to the flow rate until the time when patient data is evaluated subsequent to that change in flow rate in order to allow for the patient’s body to sufficiently respond systemically to the change such that each individual flow rate can be accurately evaluated for the impact it has on the patient.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in Ratto waiting a predetermined time period after the change in the operating flow rate before measuring the at least one patient parameter in order to provide the benefit of allowing sufficient time to pass between each change in flow rate to allow for the patient’s body to sufficiently respond systemically to each change such that each individual flow rate can be accurately evaluated for the impact it has on the patient in view of Davenport.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratto et al. (U.S. Pub. 2012/0017904) in view of Iobbi (U.S. Pub. 2006/0225737).
Regarding claim 14, Ratto fails to disclose said changing the operating flow rate comprises changing an amount of power delivered to the gas source.
Iobbi teaches a respiratory system (Fig. 1) and teaches adjusting flow based upon regulating the voltage or current applied to a valve (¶0042). Iobbi teaches external regulation of the voltage or current as providing the benefit of supplying a range of constraint over gas flow to a patient when using feedback control to regulate the gas flow (¶0042).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Ratto changing the operating flow rate comprises changing an amount of power delivered to the gas source in order to provide the benefit of supplying a range of constraint over gas flow to a patient when using feedback control to regulate the gas flow in view of Iobbi.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratto et al. (U.S. Pub. 2012/0017904) in view of Amjad et al. (U.S. Pub. 2011/0290252).
Regarding claim 16, Ratto fails to disclose generating an alarm based on the measured at least one patient parameter.
Amjad teaches a respiratory system (Figs. 1-2) including an automated system configured to generate an alarm value based at least in part on a measured patient parameter (¶¶0005, 0114). Amjad teaches generating an alarm as providing the benefit of notifying medical personnel when life-threatening conditions occur for a patient (¶¶0005, 0114).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Ratto the hardware processor is further configured to generate an alarm value based at least in part on the measured at least one patient parameter in order to provide the benefit of notifying medical personnel when life threatening conditions occur for the patient in view of Amjad.
Allowable Subject Matter
Claims 3-4 and 17 are dependent upon a rejected base claim, but would be allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 3-4 and 17 are solely rejected based upon the above nonstatutory double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, Ratto fails to teach or suggest the particular determination of a rate of change as recited in the instant claim. Ratto contains no suggestion of such a particular functional comparison between the at least one patient parameter and the plurality of test flow rate values. The instantly disclosed invention applies this technique as a means to determine if the control loop of the system should be stopped and/or to examiner considerations corresponding to patient work of breathing (¶¶0050, 0057, 0059).
It is noted that the limitations of the instant claim were similarly found allowable over Ratto as claim 2 in parent case U.S. Appn. 15/521,874 (see Final Rejection mailed 27 Nov 2019, Pg. 10-11).
The other prior art readable on claim 2 is Davenport et al. (U.S. Pub. 2008/0051674, e.g. ¶¶0098-0100 – flow rate titration method). However, Davenport also fails to teach or suggest the particular determination of a rate of change as recited in the instant claim.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Regarding claim 17, Ratto fails to teach or suggest said generating an alarm is in response to determining that the measured at least one patient parameter is insensitive to the change in the operating flow rate. While the use of alarms are known in the prior art, particularly when a patient is exhibiting an adverse condition, there is no teaching or suggestion that the particular titrating flow rate methodologies applied by Ratto would have led one having ordinary skill in the art to their being particularly combined with an alarm which is functionally considered in relation to the changes in flow rate. The instantly disclosed invention applies this technique as a means to relate adjustments in therapy to the patient’s work of breathing (¶0061).
It is noted that the limitations of the instant claim were similarly found allowable over Ratto as claim 15 in parent case U.S. Appn. 15/521,874 (see Final Rejection mailed 27 Nov 2019, Pg. 12).
Davenport, as discussed above in regard to claim 3, similarly fails to teach or suggest the particular alarm condition recited in the instant claim.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references. Regarding claim 2 particular attention is particularly drawn to Davenport et al. (U.S. Pub. 2008/0051674). It is also noted that no structure is required to be performing the steps in claim 2. Thus, all steps of claim 2 could be manually performed, such as by the technician in Davenport.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785